Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered June 15, 2001, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to concurrent terms of 17 years to life and 1 year, respectively, unanimously affirmed.
Since defendant did not request any further relief after his objections were sustained, his challenge to the prosecutor’s summation remark concerning defendant’s right to a trial is unpreserved (People v Medina, 53 NY2d 951 [1981]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that although the prosecutor’s remarks could be viewed as improperly denigrating defendant’s exercise of his right to proceed to trial (see People v Rivera, 116 *397AD2d 371, 373-374 [1986]), we find any error to be harmless in light of the court’s curative actions and its final instructions to the jury, along with the overwhelming evidence of defendant’s guilt.
We have considered and rejected the claims contained in defendant’s pro se supplemental brief. Concur—Nardelli, J.P., Tom, Ellerin and Williams, JJ.